DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation "the at least one region of interest" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 9 recites the limitation "the at least one region of interest" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 17 recites the limitation "the at least one region of interest" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
 Claims 2-8, 10-16, and 18-24 are also rejected based on their dependency of the defected parent claims 1, 9, and 17 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al, US 2019/0220701.
 	Regarding claim 1, Novak discloses a method (fig. 1; para 0004; methods for lung lobe segmentation or lung fissure localization, or for training a machine network for segmentation or localization) comprising: 
 	imaging, using a computed tomography system, at least one lung, to generate, at a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (fig. 8; para 0023 and 0088-0089; the memory a non-transitory computer readable storage medium with processing instructions. The memory stores data representing instructions executable by the programmed image processor; The image processor is a hardware device configured by or operating pursuant to stored instructions, design (e.g., application specific integrated circuit), firmware, or hardware to perform various acts), at least one computed tomography image of the at least one lung (fig. 1, element 12; para 0005, 0025, 0027, and 0085; a medical scanner scans the lungs of a patient.
The medical scanner generates imaging data (i.e., a computed tomography (CT) 
Image) representing a patient); 
an image processor applies a machine-learnt generative network to the imaging data to locate one or more fissures in the lungs as represented in the image data); 
 	determining, at the computer system, a more precise fissure location within the at least one region of interest (fig. 1, element 16; para 0052 and 0090-0091; the image processor segments the lobar regions of the lungs as represented in the image data based on the locations of the fissures); and 
 	generating an image of the lung including indication of the determined fissure location (fig. 1, element 18; para 0056-0057 and 0092-0093; the image processor generates an image. The generative network output, segmentation classifier output, and/or imaging data are used to generate an image. The image is of the lungs of the patient with highlighting or relative indication of different parts, such as lobes and/or fissures. Any segmentation image or any image representing the localized fissures is generated).
 	Regarding claim 2, the method of claim 1, Novak further discloses comprising: 
 	masking, at the computer system, the image of the at least one lung based on whether the lung is a right lung or a left lung to generate a masked image of the lung (para 0047-0048).
 	Regarding claim 3, the method of claim 1, Novak further discloses wherein determining an approximate fissure region-of-interest comprises: 
 	classifying, at the computer system, each voxel in a masked image of a right lung as being included in a right oblique fissure region-of-interest, being included in a right 
 	classifying, at the computer system, each voxel in a masked image of a left lung as being included in a left oblique fissure region-of-interest, or being included in a non-fissure region-of-interest, the classification forming a coarse left lung probability map (para 0047-0048 and 0050).
 	Regarding claim 4, the method of claim 3, Novak further discloses wherein determining a more precise fissure location comprises: 
 	classifying, at the computer system, each voxel classified in the right oblique fissure region-of-interest as being included in the right oblique fissure or not being included in a fissure, and classifying, at the computer system, each voxel classified in the right horizontal fissure region-of-interest as being included in the right horizontal fissure or not being included in a fissure, the classification forming a precise right lung probability map (para 0047-0048 and 0050); and 
 	classifying, at the computer system, each voxel classified in the left oblique fissure region-of-interest as being included in the left oblique fissure or not being included in a fissure, the classification forming a precise right lung probability map (para 0047-0048 and 0050).
 	Regarding claim 5, the method of claim 4, Novak further discloses wherein determining an approximate fissure region-of-interest is performed using a convolutional neural network trained to detect an approximate fissure region of interest for a right lung 
 	Regarding claim 6, the method of claim 5, Novak further discloses wherein determining a more precise fissure location is performed using a convolutional neural network trained to detect a more precise within the fissure region of interest for a right lung and using a convolutional neural network trained to detect a more precise within the fissure region of interest for a left lung (para 0018, 0044, 0048 and 0050).
 	Regarding claim 7, the method of claim 5, Novak further discloses wherein each convolutional neural network comprises a plurality of layers of learned feature detectors arranged hierarchically (fig. 4; para 0035-0036, 0044, and 0076).
 	Regarding claim 8, the method of claim 4, Novak further discloses comprising determining fissure integrity based on at least one of the coarse right lung probability map, the coarse left lung probability map, the precise right lung probability map, and the precise left lung probability map (para 0047-0048 and 0050).
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 21, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 22, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 23, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
Regarding claim 24, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Guendel et al, US 2019/0325645, discloses systems and methods are provided for generating a visualization of a lung fissure.
 	Chen et al, CN111260669A, discloses a method and device for providing a lung lobe segmentation based on a CT image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VAN D HUYNH/Primary Examiner, Art Unit 2665